Name: Commission Regulation (EEC) No 2392/83 of 23 August 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 8 . 83 Official Journal of the European Communities No L 234/9 COMMISSION REGULATION (EEC) No 2392/83 of 23 August 1983 establishing unit values for die determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 26 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. (2) OJ No L 323, 19 . 11 . 1982, p. 8 . No L 234/ 10 Official Journal of the European Communities 25. 8 . 83 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 07.01 A II New potatoes 1513 270,47 75,39 226,33 23,88 44567 84,39 19,01 1.12 07.01-21 1 07.01-22J 07.01 B I Cauliflowers 4443 796,33 223,32 667,69 70,67 132662 25137 62,06 1.14 07.01-23 07.01 B II White cabbages and red cabbages 961 172,15 48,04 144,14 15,21 28449 54,00 11,94 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1701 304,76 85,06 255,18 26,92 50364 95,61 21,14 1.20 07.01-31 1 07.01-33 1 07.01 D I Cabbage lettuce 4069 730,94 203,06 610,63 64,49 120233 227,28 51,98 1.22 ex 07.01-36 ex 07.01 D II Endives 1214 217,62 61,02 182,46 19,31 36254 68,69 16,95 1.28 07.01-41 1 07.01-43 J 07.01 F I Peas 4057 721,93 202,45 609,24 64,09 120429 227,93 52,87 1.30 07.01-45 1 07.01-47 07.01 F II Beans (of the species Phaseolus) 1697 304,39 84,47 254,18 26,76 50333 94,56 20,99 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1342 240,32 67,07 201,22 21,23 39715 75,39 16,67 1.40 ex 07.01-54 ex 07.01 G II Carrots 2389 426,91 119,00 357,25 37,70 70346 133,20 30,02 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4618 821,87 231,35 693,68 73,21 137365 260,35 60,26 1.60 07.01-63 ex 07.01 H Onions (other than sets) 451 80,97 22,47 67,61 7,11 13390 25,15 5,58 1.70 07.01-67 ex 07.01 H Garlic 8430 1512,18 419,63 1 262,75 132,94 250050 469,79 104,29 1.74 ex 07.01-68 ex 07.01 IJ Leeks 2052 368,76 102,39 308,19 32,41 60531 114,51 25,96 1.80\ 07.01 K Asparagus : l\ l 1.80.1 ex 07.01-71l  green 19008 3409,64 946,18 2847,22 299,77 563808 1 059,28 235,17 1.80.2 ex 07.01-71||  other 10172 1813,34 507,67 1 526,77 160,70 300506 568,89 125,88 1.90 07.01-73 07.01 L Artichokes 2431 432,73 121,35 365,18 38,41 72186 136,62 31,69 1.100 07.01-751 07.01-77 07.01 M Tomatoes 1570 281,65 78,16 235,19 24,76 46573 87,50 19,42 1.110 07.01-81 1 07.01-82 J 07.01 PI Cucumbers 1660 297,44 83,01 249,05 26,28 49154 93,31 20,63 1.112 07.01-85 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1317180 2474,71 549,40 1.118 07.01-91 07.01 R Fennel 1335 237,70 66,91 200,63 21,17 39729 75,29 17,42 1.120 07.01-93 07.01 S Sweet peppers 1815 325,68 90,37 271,96 28,63 53854 101,18 22,46 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L ) 1215 218,07 60,51 182,10 19,17 36060 67,74 15,04 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 1322 236,77 66,08 198,25 20,91 39127 74,27 16,42 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 3651 655,81 182,19 547,87 57,86 107875 203,91 46,64 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 4121 739,19 205,12 617,26 64,98 122230 229,64 50,98 2.10 08.01-31 ex 08.01 B Bananas, fresh 2150 385,70 107,03 322,07 33,91 63778 119,82 26,60 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 4372 784,39 217,67 655,00 68,96 129704 243,68 54,10 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 9008 1615,95 448,42 1 349,39 142,07 267208 502,03 111,45 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9018 1617,67 448,90 1 350,83 142,22 267493 502,56 111,57 2.50 08.02 A I Sweet oranges, fresh : \ || lilili 2.50.1 08.02-02IlI IIIIII Il II 08.02-06 08.02-12||  Sanguines and semi-sanguines 1459 261,18 72,92 218,77 23,08 43178 81,96 18,12 08.02-16 I IIIIIIIl II 25. 8 . 83 Official Journal of the European Communities No L 234/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Id Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins 2179 390,91 108,48 326,43 34,36 64641 121,44 26,96 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1625 291,63 80,92 243,53 25,64 48224 90,60 20,11 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : I 2.60.1 08.02-29  Monreales and satsumas 942 168,28 46,91 140,82 14,86 27 730 52,50 11,83 2.60.2 08.02-3111  Mandarins and wilkings 1631 292,72 81,23 244,44 25,73 48404 90,94 20,19 2.60.3 08.02-32  Clementines 896 160,99 44,69 134,46 14,14 26426 49,95 11,21 2.60.4 08.02-34 1 08.02-37 |  Tangerines and others 2564 460,00 127,65 384,12 40,44 76064 142^1 31,72 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 5047 905,38 251,24 756,04 79,60 149711 281,27 62,44 2.80 ex 08.02 D Grapefruit, fresh : l l 2.80.1 ex 08.02-70  white 2684 481,57 133,63 402,13 42,33 79630 149,61 33,21 2.80.2 ex 08.02-70  pink 3155 565,94 157,04 472,59 49,75 93582 175,82 39,03 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 3205 575,06 159,58 480,20 50,55 95090 178,65 39,66 2.95 08.05-50 08.05 C Chestnuts 4338 777,47 218,03 651,88 69,00 129521 245,42 60,59 2.100 08.06-13 ] 08.06-15 08.06-17 08.06 A II Apples 2718 487,70 135,34 407,26 42,87 80646 151,51 33,63 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1 113 199,80 55,44 166,85 17,56 33039 62,07 13,78 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 1813 325,50 90,35 271,87 28,60 53429 100,99 22,67 2.130 ex 08.07-32 ex 08.07 B Peaches 1813 325,29 90,26 271,63 28,59 53789 101,05 22,43 2.140 ex 08.07-32 ex 08.07 B Nectarines 1967 353,14 98,03 294,95 31,03 57965 109,56 24,60 2.150 08.07-51 1 08.07-55 j 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120536 227,85 52,11 2.160 08.07-71 1 08.07-75 f 08.07 D Plums 2723 488,46 135,54 407,88 42,94 80770 151,75 33,69 2.170 08.08-11 1 08.08-15 08.08 A Strawberries 4136 737,40 206,45 620,86 65,35 122202 231,34 51,19 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 7285 1 306,73 362,62 1091,18 114,88 216076 405,96 90,12 2.180 08.09-11 ex 08.09 Water melons 684 122,85 34,09 102,59 10,80 20315 38,16 8,47 2.190 08.09-19 ex 08.09 Melons (other than water melons) 2125 381,19 105,78 318,31 33,51 63032 118,42 26,29 2.195 ex 08.09-90 ex 08.09 Pomegranates 7941 1 423,23 399,12 1 193,33 126,31 237099 449,26 110,91 2.200 ex 08.09-90 ex 08.09 Kiwis 11118 1 994,31 553,42 1 665,35 175,33 329773 619,57 137,55 2.205 ex 08.09-90 ex 08.09 Medlars 3040 544,55 151,99 455,95 48,11 89991 170,83 37,77